                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                          SOUTHERN DIVISION
11
                                  )
12                                ) Case No.: SACV 18-00449-CJC(DFMx)
                                  )
13
     KELLY J. YACKYTOOAHNIPAH, et )
                                  )
14   al.,                         )
                                  )
15                                )
               Plaintiffs,        ) JUDGMENT
16                                )
          v.                      )
17                                )
                                  )
18   LIBERTY MUTUAL FIRE          )
     INSURANCE COMPANY, et al.,   )
19                                )
                                  )
20             Defendant.         )
                                  )
21                                )
                                  )
22

23

24

25

26

27
     //
28


                                    -1-
 1         This action came on for hearing before the Court on August 5, 2019, on a Motion
 2   for Summary Judgment, and the evidence presented having been fully considered, the
 3   issues having been duly heard, and a decision having been duly rendered,
 4

 5         IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing, that the action
 6   be dismissed on the merits, and that Defendant recover its costs.
 7

 8

 9

10         DATED:       August 5, 2019
11                                                __________________________________
12                                                       CORMAC J. CARNEY
13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
